Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155052 & (40)(45)(46)                                                                                    David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 155052
                                                                     COA: 334768
                                                                     St. Clair CC: 16-000731-FH
  SHANE MICHAEL MOORE,
           Defendant-Appellant.

  _________________________________________/

         By order of October 3, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 2, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration, as on leave granted, of
  whether the trial court erred when scoring Offense Variable (OV) 9, MCL 777.39, and
  OV 10, MCL 777.40. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining questions presented should be reviewed by this Court.
  The motions to appoint counsel and the motion to add issue and for vexatious
  proceedings are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         a0209
                                                                                Clerk